Citation Nr: 1121275	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-35 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected death pension benefits.

(The issues of entitlement to service connection for the cause of the Veteran's death, accrued benefits, burial allowance, and plot or interment allowance are addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  He died in June 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) notification letter of March 2007, which informed the appellant that her claim for death pension was denied.  


FINDING OF FACT

The evidence indicates that the appellant's income exceeds the maximum countable income for death pension, and she failed to provide additional information concerning her income pursuant to VA's request.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.158, 3.271, 3.272 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes obligations on VA in terms of its duties to notify and assist claimants.  

In August 2006, prior to the initial determination, the appellant was sent a letter, which contained the information that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  In a letter dated in January 2007, the appellant was informed that, with respect to her claim that she was receiving $1,200 per month from the sale of a business, she must provide VA with the number of installments and the total sales price of the business.  In the March 2007 notification of the denial of this claim, she was informed that her claim was denied because she did not provide any income information.  Thus, the VCAA notice requirements have been satisfied.

With respect to VA's duty to assist, the VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The requisite wartime service has been established.  The appellant, however, did not provide requested information concerning her claimed income of $1,200 per month from the sale of a business.  Instead, she wrote, in April 2007, that she believed that she had provided sufficient income information.  "The duty to assist is not always a one-way street.  If a [claimant] wishes help, [he or she] cannot passively wait for it in those circumstances where [the claimant] may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  In this case, the evidence as to her income must be provided by the appellant, in the first instance.  She has not identified any other potential sources of relevant information or evidence.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained.    

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to Death Pension

The appellant is the surviving spouse of a veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The appellant's claim for death pension benefits was denied because she did not provide requested clarification as to her claimed income.  See also 38 C.F.R. § 3.158 (2010) (where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned).  

The appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  She feels that, as his surviving spouse, she is entitled to death pension.  However, unlike entitlement to DIC, based on service-connected cause of death, which is the subject of a separate decision, death pension is an income-based benefit, for low income qualifying survivors.  

The maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  In August 2006, the appellant stated that she was in receipt of $1,200 per month as installments from the sale of a business.  She did not provide any additional information concerning this income or business.  On its face, $1,200 per month, or $14,400 per year, is substantially in excess of the maximum countable income for death pension benefits for that time period, which was $7,094 per year.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B, Table A, effective December 1, 2005.  

The maximum rate of death pension, designed to provide qualifying low income claimants with a minimum level of income, is set by law, and is adjusted each year by the same percentage as SSA benefits.  38 U.S.C.A. § 1541.  If the appellant's income ever falls below the maximum rate, based on loss of income, or on paid, unreimbursed, medical expenses (most of which may be deducted from income), or both, she is free to reopen her claim.  

It should be stressed, however, that even in those circumstances, death pension will be denied when the corpus of the estate (i.e., net worth) of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of such estate be consumed for her maintenance.  38 U.S.C.A. § 1543(a); 38 C.F.R. § 3.274(a).  

Thus, based on the evidence of record, the appellant's income is above the maximum allowable for death pension purposes, and she failed to provide additional income concerning her income and net worth.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


